          Case 1:20-cv-01240-JEB Document 10 Filed 06/29/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WP COMPANY LLC
d/b/a THE WASHINGTON POST, et al.,

                      Plaintiffs,

v.                                                      Case No. 1:20-cv-1240-JEB

U.S. SMALL BUSINESS ADMINISTRATION,

                      Defendant.


                            PROPOSED BRIEFING SCHEDULE

       Pursuant to the Court’s June 15, 2020 Minute Order, Plaintiffs WP Company LLC d/b/a

The Washington Post, Bloomberg L.P., Dow Jones & Company, Inc., Pro Publica, Inc., The New

York Times Company, American Broadcasting Companies, Inc. d/b/a ABC News, American

City Business Journals, Cable News Network, Inc., NBCUniversal Media, LLC d/b/a NBC

News, The Associated Press, and The Center for Investigative Reporting d/b/a Reveal, and

Defendant the U.S. Small Business Administration, submit their proposed briefing schedules.

                                      Plaintiffs’ Proposal

       The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act, passed in March

2020, represents the largest financial stimulus package in American history. Its centerpiece is

the Paycheck Protection Program (“PPP”), through which the federal government provides funds

to businesses that may be struggling through this period of economic disruption. These funds are

provided as loans, but Defendant, which administers the PPP, has pledged to forgive them if the

recipients use the money for certain expenses if they adhere to the statutory requirements. To

date, Defendant has guaranteed more than half a trillion dollars through the PPP and more than

$100 billion through its Economic Injury Disaster Loan (“EIDL”) program.
          Case 1:20-cv-01240-JEB Document 10 Filed 06/29/20 Page 2 of 5




       As the D.C. Circuit has held, “there is a special need for public scrutiny of agency action

that distributes extensive amounts of public funds in the form of subsidies and other financial

benefits.” Multi AG Media LLC v. Dep't of Agric., 515 F.3d 1224, 1232 (D.C. Cir. 2008). That

is why Plaintiffs filed the Freedom of Information Act (“FOIA”) requests at issue in this lawsuit,

which seek basic information about the recipients of this historically “extensive” payout of

taxpayer funds. It is also why Plaintiffs respectfully urge the Court to set a briefing schedule to

allow for production of these records before the November 2020 general election, so that voters

will be able to consider the information released when they cast their ballot for or against the

members of Congress who passed the CARES Act and the President who signed it into law and

whose Administration has managed the PPP and EIDL programs thus far.

       The Defendant’s Proposal below seeks to set the timeline for the resolution of this

litigation and the release of public records back even further by starting with a proposed July 17

deadline – three weeks from now – to “issue a final response to all of the FOIA requests

described in the Complaint.” That starting point is entirely inappropriate. Defendant already has

issued what it purports to be final responses under the FOIA statute, in which Congress provided

agencies 20 working days to respond to FOIA requests absent “unusual circumstances” not

applicable here. 5 U.S.C. § 552(a)(6). See, e.g., Am. Compl., Ex. 26 (ECF 5-26) (Defendant’s

response letter to Associated Press request SBA-2020-000594) and Ex. 25 (ECF 5-25)

(Defendant’s description of that letter as a “final disposition”), attached as Plaintiffs’ Exhibits A

and B, respectively, to this Proposed Briefing Schedule. The appropriate starting point for this

schedule, therefore, is the Defendant’s actual production of records, submission of a Vaughn

index, and filing of its motion for summary judgment as to any records it seeks to withhold.

       Plaintiffs accordingly propose the following deadlines for production of responsive



                                                  2
           Case 1:20-cv-01240-JEB Document 10 Filed 06/29/20 Page 3 of 5




records and summary judgment briefing as to any such records that Defendant seeks to withhold:

             July 13, 2020: Defendant’s production of responsive records and motion for
              summary judgment as to any responsive records it seeks to withhold;

             August 3, 2020: Plaintiffs’ cross-motion for summary judgment and opposition to
              Defendant’s motion;

             August 17, 2020: Defendant’s opposition to Plaintiffs’ cross-motion and reply in
              support of its motion; and

             August 24, 2020: Plaintiffs’ reply in support of their cross-motion.

                                    Defendant’s Proposal

       SBA proposes the following schedule:

             On or before July 17, 2020, the SBA shall issue a final response to all of the
              FOIA requests described in the Complaint, listed below by tracking number, and
              produce any responsive non-exempt records:

                     The Washington Post (SBA-2020-000946, SBA-2020-000947)

                     Bloomberg News (SBA-2020-000555, SBA-2020-000557, SBA-2020-
                      000622, SBA-2020-000620, SBA-2020-000910, SBA-2020-000911,
                      SBA-2020-000995, SBA-2020-001018, SBA-2020-0001019)

                     Dow Jones (SBA-2020-000580, SBA-2020-000666, SBA-2020-000950,
                      SBA-2020-001060, SBA-2020-001071, SBA-2020-001072, SBA-2020-
                      001088)

                     ProPublica (SBA-2020-000914, SBA-2020-001043)

                     The New York Times (SBA-2020-00982)

                     ACBJ (SBA-2020-000628, SBA-2020-000630)

                     ABC News (SBA-2020-000586)

                     CNN (SBA-2020-000626)

                     Associated Press (SBA-2020-000594, SBA-2020-000882)

                     NBC News (SBA-2020-000658, SBA-2020-000660, SBA-2020-001029)

                     Reveal (SBA-2020-000828, SBA-2020-000830)

             No more than seven (7) days after the SBA issues its final response, Plaintiffs

                                               3
           Case 1:20-cv-01240-JEB Document 10 Filed 06/29/20 Page 4 of 5




               shall inform the SBA of the scope of its challenges to the search and/or any
               withholdings.

       SBA further proposes the following schedule for summary judgment briefing, as needed,

on the propriety of any withholdings:

              August 17, 2020: SBA’s motion for summary judgment

              September 8, 2020: Plaintiffs’ cross-motion and opposition

              September 22, 2020: SBA’s opposition and reply

              September 29, 2020: Plaintiffs’ reply

       SBA stated in its response to the Plaintiffs’ FOIA requests that SBA was providing

statistical information on the Paycheck Protection Program (PPP) loans and Economic Injury

Disaster Loans (EIDL), and SBA directed each requester to SBA’s website, which in turn states:

“In the near future, we will be able to turn our efforts to providing loan-specific data to the

public, but hope that all understand the need for the Agency to focus its efforts on fulfilling the

urgent needs of small businesses.” SBA, FOIA—Frequently requested records,

https://www.sba.gov/about-sba/open-government/foia (last visited June 26, 2020). SBA is now

turning its efforts to the release of records regarding specific borrowers, and now intends to

release information in the next two weeks. SBA’s proposed schedule provides an orderly

timetable for that information to be released and for the parties to then assess the scope of the

dispute, if any, before briefing. Plaintiffs’ proposed schedule, by contrast, would not provide

sufficient time for that assessment and therefore could result in a waste of party and court

resources.




                                                  4
 Case 1:20-cv-01240-JEB Document 10 Filed 06/29/20 Page 5 of 5




Dated: June 29, 2020      Respectfully submitted,

                          BALLARD SPAHR LLP

                          /s/ Charles D. Tobin
                          Charles D. Tobin (#455593)
                          Maxwell S. Mishkin (#1031356)
                          Kristel Tupja (admission pending)
                          1909 K Street, NW, 12th Floor
                          Washington, DC 20006
                          Telephone: (202) 661-2200
                          Fax: (202) 661-2299
                          tobinc@ballardspahr.com
                          mishkinm@ballardspahr.com
                          tupjak@ballardspahr.com

                          Counsel for Plaintiffs


                          JOSEPH H. HUNT
                          Assistant Attorney General

                          ELIZABETH J. SHAPIRO
                          Deputy Director

                          /s/ Indraneel Sur
                          INDRANEEL SUR
                          (D.C. Bar No. 978017)
                          Trial Attorney
                          U.S. Department of Justice,
                          Civil Division, Federal Programs Branch
                          P.O. Box 883
                          Washington, DC 20044
                          Tel.: (202) 616-8488
                          Email: indraneel.sur@usdoj.gov

                          Counsel for Defendant




                               5
